
	
		II
		111th CONGRESS
		1st Session
		S. 836
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2009
			Ms. Snowe (for herself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide enhanced authority to the Congressional
		  Oversight Panel established pursuant to the Emergency Economic Stabilization
		  Act of 2008.
	
	
		1.Subpoena power for
			 congressional oversight panelSection 125(e)(1) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5233(e)(1)) is amended—
			(1)by striking
			 The Oversight and inserting the following:
				
					(A)In
				generalThe Oversight
					;
				and
			(2)by adding at the end the following:
				
					(B)Subpoena
				powerFor purposes of carrying out this section, upon majority
				vote of its members, the Oversight Panel may require, by subpoena or otherwise,
				the attendance and testimony of witnesses and the production of such books,
				records, correspondence, memoranda, papers, documents, tapes, and materials as
				the Oversight Panel considers advisable.
					(C)Issuance and
				enforcement of subpoenas
						(i)IssuanceA
				subpoena issued pursuant to subparagraph (B) shall bear the signature of a
				member of the Oversight Panel, and shall be served by any person or class of
				persons designated by the Oversight Panel for that purpose.
						(ii)EnforcementIn
				the case of contumacy or failure to obey a subpoena issued under subparagraph
				(B), the subpoena shall be enforceable by order of any appropriate district
				court of the United States. Any failure to obey the order of the court may be
				punished by the court as a contempt of that
				court.
						.
			
